        Case 2:15-cr-00015-RFB-NJK Document 136 Filed 12/16/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     SYLVIA A. IRVIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Sylvia_Irvin@fd.org
 6
     Attorney for Damarise McSwain
 7
 8                               UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,                                Case No. 2:15-cr-00015-RFB-NJK
11
                    Plaintiff,                                STIPULATION TO CONTINUE
12
                                                                REVOCATION HEARING
            v.
13                                                                  (Second Request)
     DAMARISE MCSWAIN,
14
                    Defendant.
15
16
17          IT IS HEREBY STIPULATED AND AGREED, by and between United States

18   Attorney Nicholas A. Trutanich and Assistant United States Attorney Daniel E. Clarkson,

19   counsel for the United States of America, and Federal Public Defender Rene L. Valladares and

20   Assistant Federal Public Defender Sylvia A. Irvin, counsel for Damarise McSwain, that the

21   revocation hearing currently scheduled on December 17, 2020 at 11:00 a.m., be vacated and

22   continued for at least 30 days, or to a date and time convenient to this Court.

23          This Stipulation is entered into for the following reasons:

24          1.      On November 13, 2020, Mr. McSwain made his initial appearance on a petition

25   alleging violations of supervised release. ECF No. 127. Mr. McSwain was released under his

26   same conditions of supervised release. See id.
        Case 2:15-cr-00015-RFB-NJK Document 136 Filed 12/16/20 Page 2 of 3




 1          2.      Defense counsel previously asked the Court for additional time to be able to
 2   meet with Mr. McSwain and prepare for the revocation hearing and the Court granted the
 3   continuance. ECF Nos. 132, 133.
 4          3.      Since then, defense counsel has met with Mr. McSwain and the parties have
 5   conferred about the status of his case. Undersigned counsel ask the Court for a continuance of
 6   the revocation hearing to allow Mr. McSwain to continue to show progress and for the parties
 7   to work towards a resolution of the matter.
 8          4.      Mr. McSwain is at liberty and agrees with the need for the continuance.
 9          5.      Undersigned counsel contacted AUSA Daniel Clarkson and USPO Annis
10   Seopaul Sones, and they agree to the continuance.
11          This is the second request for a continuance of the revocation hearing.
12          DATED this 16th day of December, 2020.
13
14    RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
      Federal Public Defender                        United States Attorney
15
16
      By Sylvia A. Irvin                .            By Daniel E. Clarkson                    .
17    SYLVIA A. IRVIN                                DANIEL E. CLARKSON
      Assistant Federal Public Defender              Assistant United States Attorney
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:15-cr-00015-RFB-NJK Document 136 Filed 12/16/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:15-cr-00015-RFB-NJK
 4
                    Plaintiff,                            ORDER
 5
            v.
 6
     DAMARISE MCSWAIN,
 7
                    Defendant.
 8
 9
10          Based on the stipulation of counsel, and good cause appearing, IT IS THEREFORE

11   ORDERED that the Revocation Hearing currently scheduled for Thursday, December 17, 2020,

12                                              January 26
     at 11:00a.m., be vacated and continued to ______________,                       9 00 __.m.,
                                                               2021, at the hour of ___:___ a
13   or to a time and date convenient to the Court.

14          DATED this 16th
                       ___ day of December, 2020.

15
16
                                                  RICHARD F. BOULWARE, II
17
                                                  UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                      3
